Name: Commission Regulation (EC) No 1521/94 of 29 June 1994 limiting the period of validity of export licences both with and without advance fixing of the export refund
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  tariff policy;  international trade
 Date Published: nan

 30 . 6. 94 Official Journal of the European Communities No L 162/47 COMMISSION REGULATION (EC) No 1521/94 of 29 June 1994 limiting the period of validity of export licences both with and without advance fixing of the export refund validity of licences ; whereas it should be laid down that products placed under one of those arrangements must be withdrawn from that arrangement not later than the day before the beginning of the GATT marketing year for the product concerned ; whereas that constitutes a derogation from the provisions fixing the period during which products may be placed under one of those arrange ­ ments ; Whereas the measure provided for in this Regulation is taken to ensure a harmonious transition between the current arrangements and the GATT arrangements ; whereas this measure does not prejudge the method which will be used for administration of the GATT Agreement ; whereas, in this context, measures will be taken as quickly as possible in order to avoid a disruption of trade ; Whereas the Management Committees concerned have not delivered an opinion within the time limits laid down by their Chairmen, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Articles 9 (2) and 13 (6) and the corresponding provisions of the other Regulations on the common organization of the markets in agricultural products, Whereas, under the GATT Agreement, the volume of products receiving export refunds must be reduced by 21 % in six years ; whereas that reduction must be applied over annual periods, generally beginning on 1 July and expiring on 30 June of the following year ; Whereas the GATT Agreement enters into force on 1 July 1995 ; Whereas it appears necessary to make a distinction between quantities exported before and quantities exported after the date of entry into force, of the GATT Agreement ; whereas in order to ensure that distinction is made, steps must be taken to make certain that licences issued under the current arrangements are used under those arrangements ; whereas, to that end, the period of validity of licences issued under the current arrangements should be limited to 30 June 1995 ; Whereas for certain products the annual periods (GATT marketing year) begin on dates other than 1 July ; whereas the period of validity of licences for the products in question should be limited to the day before those dates to ensure that a distinction is made between the quantities exported under the current arrangements and those exported under the GATT arrangements ; Whereas the limitation of the period of validity of licences derogates from the provisions fixing the period of validity of licences for each sector ; whereas that deroga ­ tion also applies to licences issued under the tendering procedure ; Whereas the use of one of the arrangements referred to in Articles 4 and 5 of Council Regulation (EEC) No 565/80 (3), as amended by Regulation (EEC) No 2026/83 (4), may result in an extension of the period of Article 1 1 . The period of validity of export licences with or without advance fixing of the refund and of advance fixing certificates whose period of validity goes beyond 30 June 1995 shall be limited to 30 June 1995. 2. However, by way of a derogation from paragraph 1 :  for rice and wine products, the date 30 June 1995 shall be replaced by 31 August 1995,  for sugar products, the date 30 June 1995 shall be replaced by 30 September 1995,  for olive oil products, the date 30 June 1995 shall be replaced by 31 October 1995. Article 2 1 . Products, which on 30 June 1995 are covered by one of the arrangements referred to in Articles 4 and 5 of Regulation (EEC) No 565/80, shall be the subject of the export declaration, within the meaning of Article 30 of Commission Regulation (EEC) No 3665/87 Is).(') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. 0 OJ No L 62, 7. 3 . 1980, p. 5. (4) OJ No L 199, 22. 7. 1983, p. 12. 0 OJ No L 351 , 14 . 12. 1987, p. 1 . No L 1 62/48 Official Journal of the European Communities 30. 6 . 94 2. However, by way of a derogation from paragraph 1 :  for rice and wine products, the date 30 June 1995 shall be replaced by 31 August 1995,  for sugar products, the date 30 June 1995 shall be replaced by 30 September 1995,  for olive oil products, the date 30 June 1995 shall be replaced by 31 October 1995. Article 3 This Regulation shall not apply to :  C sugar and C isoglucose,  agricultural products exported in the form of goods not covered by Annex II to the Treaty as specified in Regulation (EC) No 1222/94 ( «). Article 4 To avoid disruption to trade, other measures that are necessary to take account of the particular circumstances relating to products covered by Annex II to the Treaty, shall be taken as necessary in accordance with the proce ­ dure laid down in Article 23 of Regulation (EEC) No 1766/92, or, as the case may be, in the corresponding articles of other common organizations of the market concerned. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to licences and certificates applied for from the date of its entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 136, 31 . 5. 1994, p. 5.